ON REHEARING GRANTED
PER CURIAM.
The petition for writ of certiorari in this cause controverts an order of the commission vacating in part the deputy’s award for nursing services and attorney’s fees.
Upon reconsideration of the issues presented by the petition, the former order of this Court herein is withdrawn. We conclude that the cause should be relinquished temporarily to the commission for the entry of an amended or supplemental order on the issue of the propriety of the deputy’s finding on both fact and law that the compensation act authorizes recovery for nursing services in this case as one where “the nature of the injury required such treatment, nursing and services and the employer * * * having knowledge of such injury * * * neglected to provide the same.” F.S. Sec. 440.13, F.S.A. Disposition of the proceeding in this Court will accordingly be suspended pending the entry of such order by the commission.
It is so ordered.
THORNAL, C. J., and DREW, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.